UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (3.3%) Boeing Co. (The) 12,000 $1,580,880 General Dynamics Corp. 5,957 924,288 L-3 Communications Holdings, Inc. 8,024 1,209,458 Northrop Grumman Corp. 13,400 2,866,930 Raytheon Co. 8,500 1,157,105 TransDigm Group, Inc. (NON) 2,400 693,888 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 9,700 1,060,792 Airlines (1.2%) American Airlines Group, Inc. 20,600 754,166 Southwest Airlines Co. 44,900 1,746,161 United Continental Holdings, Inc. (NON) 9,300 487,971 Auto components (0.7%) Johnson Controls International PLC 15,843 737,175 Lear Corp. 8,900 1,078,858 Automobiles (0.4%) General Motors Co. 35,200 1,118,304 Banks (7.8%) Bank of America Corp. 219,742 3,438,962 Citigroup, Inc. 61,257 2,893,168 JPMorgan Chase & Co. 117,427 7,819,464 KeyCorp 96,900 1,179,273 Regions Financial Corp. 98,400 971,208 Wells Fargo & Co. 77,750 3,442,770 Beverages (2.3%) Dr. Pepper Snapple Group, Inc. 13,500 1,232,685 Molson Coors Brewing Co. Class B 9,079 996,874 PepsiCo, Inc. 34,320 3,732,986 Biotechnology (3.8%) Amgen, Inc. 20,463 3,413,433 Biogen, Inc. (NON) 6,100 1,909,483 Celgene Corp. (NON) 14,100 1,473,873 Gilead Sciences, Inc. 30,400 2,405,248 United Therapeutics Corp. (NON) 3,700 436,896 Capital markets (3.0%) Ameriprise Financial, Inc. 8,100 808,137 Goldman Sachs Group, Inc. (The) 19,020 3,067,355 KKR & Co. LP 66,300 945,438 Morgan Stanley 59,700 1,913,982 State Street Corp. 12,100 842,523 Chemicals (1.6%) Dow Chemical Co. (The) 22,501 1,166,227 E.I. du Pont de Nemours & Co. 16,800 1,125,096 LyondellBasell Industries NV Class A 13,400 1,080,844 Monsanto Co. 7,600 776,720 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,360 36,584 Commercial services and supplies (0.5%) KAR Auction Services, Inc. 15,693 677,310 Waste Connections, Inc. (Canada) 8,000 597,600 Communications equipment (1.6%) Cisco Systems, Inc. 127,741 4,051,945 Consumer finance (1.6%) Capital One Financial Corp. 17,600 1,264,208 Discover Financial Services 29,100 1,645,605 Synchrony Financial 46,300 1,296,400 Distributors (0.2%) LKQ Corp. (NON) 15,300 542,538 Diversified financial services (0.8%) Capitol Acquisition Corp. III (Units) (NON) 18,239 184,396 Easterly Acquisition Corp. (Units) (NON) 77,420 782,716 Pace Holdings Corp. (Units) (NON) 37,781 392,922 Silver Run Acquisition Corp. (Units) (NON) 35,400 637,554 Diversified telecommunication services (2.3%) AT&T, Inc. 48,772 1,980,631 Iridium Communications, Inc. (NON) (S) 38,937 315,779 Level 3 Communications, Inc. (NON) 24,300 1,127,034 Verizon Communications, Inc. 45,250 2,352,095 Electric utilities (1.4%) Edison International 9,600 693,600 Entergy Corp. 13,400 1,028,182 Exelon Corp. 39,700 1,321,613 FirstEnergy Corp. 17,100 565,668 Electrical equipment (0.2%) Emerson Electric Co. 9,200 501,492 Energy equipment and services (1.9%) Baker Hughes, Inc. 16,500 832,755 Halliburton Co. 24,200 1,086,096 Nabors Industries, Ltd. 39,700 482,752 Schlumberger, Ltd. 29,745 2,339,147 Equity real estate investment trusts (REITs) (1.4%) Armada Hoffler Properties, Inc. (R) 78,154 1,047,264 Easterly Government Properties, Inc. (R) 77,416 1,477,097 Kimco Realty Corp. (R) 17,100 495,045 Rayonier, Inc. (R) (S) 16,700 443,218 Food and staples retail (2.4%) CVS Health Corp. 20,680 1,840,313 Kroger Co. (The) 17,400 516,432 Wal-Mart Stores, Inc. 27,800 2,004,936 Walgreens Boots Alliance, Inc. 20,600 1,660,772 Food products (1.2%) JM Smucker Co. (The) 12,700 1,721,358 Kraft Heinz Co. (The) 12,500 1,118,875 Mead Johnson Nutrition Co. 4,200 331,842 Gas utilities (0.2%) UGI Corp. 13,700 619,788 Health-care equipment and supplies (1.4%) Baxter International, Inc. (S) 22,100 1,051,960 Becton Dickinson and Co. 8,800 1,581,624 Danaher Corp. 12,300 964,197 Health-care providers and services (3.3%) Aetna, Inc. 10,900 1,258,405 AmerisourceBergen Corp. 8,500 686,630 Anthem, Inc. 4,800 601,488 Cardinal Health, Inc. 10,900 846,930 Express Scripts Holding Co. (NON) 10,000 705,300 HCA Holdings, Inc. (NON) 17,600 1,331,088 McKesson Corp. 6,800 1,133,900 UnitedHealth Group, Inc. 14,200 1,988,000 Hotels, restaurants, and leisure (1.6%) Del Taco Restaurants, Inc. (NON) 39,636 472,461 McDonald's Corp. 13,730 1,583,893 Penn National Gaming, Inc. (NON) 46,500 631,005 Wyndham Worldwide Corp. 9,400 632,902 Yum! Brands, Inc. 7,900 717,399 Household durables (0.3%) New Home Co., Inc. (The) (NON) 28,892 308,278 Tempur Sealy International, Inc. (NON) (S) 7,000 397,180 Household products (0.9%) Procter & Gamble Co. (The) 25,950 2,329,013 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 60,700 680,447 Industrial conglomerates (1.2%) General Electric Co. 59,820 1,771,868 Honeywell International, Inc. 11,927 1,390,569 Insurance (3.0%) Admiral Group PLC (United Kingdom) 10,580 280,985 American International Group, Inc. 47,733 2,832,476 Assured Guaranty, Ltd. 17,700 491,175 Hartford Financial Services Group, Inc. (The) 27,700 1,186,114 Lincoln National Corp. 16,500 775,170 MetLife, Inc. 20,548 912,948 Travelers Cos., Inc. (The) 11,400 1,305,870 Internet and direct marketing retail (1.1%) Amazon.com, Inc. (NON) 3,365 2,817,548 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 6 5 Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 37,469 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (4.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 5,542 586,288 Alphabet, Inc. Class A (NON) 2,800 2,251,368 Alphabet, Inc. Class C (NON) 7,318 5,688,208 Facebook, Inc. Class A (NON) 18,200 2,334,514 MiX Telematics, Ltd. ADR (South Africa) (S) 21,967 140,369 IT Services (3.1%) Computer Sciences Corp. 20,040 1,046,288 IBM Corp. 16,080 2,554,308 MasterCard, Inc. Class A 12,900 1,312,833 Visa, Inc. Class A 29,000 2,398,300 Xerox Corp. 71,400 723,282 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 22,900 1,078,361 Machinery (1.1%) Deere & Co. (S) 17,500 1,493,625 Parker Hannifin Corp. 5,200 652,756 Trinity Industries, Inc. 29,867 722,184 Media (3.3%) CBS Corp. Class B (non-voting shares) 15,800 864,892 Charter Communications, Inc. Class A (NON) 4,256 1,148,992 Comcast Corp. Class A 32,770 2,173,962 DISH Network Corp. Class A (NON) 13,600 745,008 Live Nation Entertainment, Inc. (NON) 34,000 934,320 Time Warner, Inc. 22,600 1,799,186 Walt Disney Co. (The) 9,200 854,312 Metals and mining (0.7%) ArcelorMittal ADR (France) (NON) (S) 67,800 409,512 Nucor Corp. 27,600 1,364,820 Mortgage real estate investment trusts (REITs) (0.2%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 21,840 510,401 Multiline retail (1.1%) Dollar General Corp. 12,100 846,879 Macy's, Inc. 13,600 503,880 Target Corp. 22,000 1,510,960 Oil, gas, and consumable fuels (5.3%) Anadarko Petroleum Corp. 16,400 1,039,104 Boardwalk Pipeline Partners LP 20,200 346,632 Cheniere Energy, Inc. (NON) 7,000 305,200 ConocoPhillips 19,000 825,930 Enterprise Products Partners LP 39,200 1,083,096 EOG Resources, Inc. 8,000 773,680 Exxon Mobil Corp. 52,305 4,565,180 Green Plains Partners LP 31,914 612,749 Pioneer Natural Resources Co. 1,818 337,512 Plains GP Holdings LP Class A 46,900 606,886 Royal Dutch Shell PLC ADR Class A (United Kingdom) 20,070 1,004,905 Scorpio Tankers, Inc. 99,800 462,074 Suncor Energy, Inc. (Canada) 22,800 633,384 Valero Energy Corp. 20,200 1,070,600 Personal products (0.6%) Avon Products, Inc. 55,701 315,268 Coty, Inc. Class A (S) 20,721 486,944 Edgewell Personal Care Co. (NON) 9,481 753,929 Pharmaceuticals (6.0%) Allergan PLC (NON) 3,926 904,197 Bristol-Myers Squibb Co. 11,900 641,648 Eli Lilly & Co. 15,100 1,211,926 Jazz Pharmaceuticals PLC (NON) 4,346 527,952 Johnson & Johnson 44,330 5,236,703 Merck & Co., Inc. 39,200 2,446,472 Mylan NV (NON) 18,100 689,972 Pfizer, Inc. 100,486 3,403,461 Real estate management and development (0.2%) Kennedy-Wilson Holdings, Inc. 27,400 617,870 Road and rail (0.9%) Union Pacific Corp. 24,600 2,399,238 Semiconductors and semiconductor equipment (3.7%) Intel Corp. 71,220 2,688,555 Lam Research Corp. (S) 12,900 1,221,759 Micron Technology, Inc. (NON) 83,500 1,484,630 NVIDIA Corp. (S) 15,600 1,068,912 QUALCOMM, Inc. 25,100 1,719,350 Texas Instruments, Inc. 18,200 1,277,276 Software (4.8%) Dell Technologies, Inc. - VMware, Inc. Class V (NON) 5,773 275,949 Electronic Arts, Inc. (NON) 15,000 1,281,000 Microsoft Corp. 146,750 8,452,800 Oracle Corp. 51,358 2,017,342 TubeMogul, Inc. (NON) (S) 30,619 286,900 Specialty retail (2.9%) American Eagle Outfitters, Inc. 25,200 450,072 Best Buy Co., Inc. 27,100 1,034,678 Gap, Inc. (The) (S) 27,600 613,824 Home Depot, Inc. (The) 19,900 2,560,732 Lowe's Cos., Inc. 27,700 2,000,217 Michaels Cos., Inc. (The) (NON) 27,995 676,639 Technology hardware, storage, and peripherals (4.5%) Apple, Inc. 79,683 9,008,164 Hewlett Packard Enterprise Co. 66,916 1,522,339 HP, Inc. 69,116 1,073,371 Tobacco (0.6%) Philip Morris International, Inc. 14,533 1,412,898 Wireless telecommunication services (0.4%) T-Mobile US, Inc. (NON) 22,300 1,041,856 Total common stocks (cost $206,568,793) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 571 $469,151 American Tower Corp. $5.50 cv. pfd. (R) 5,321 583,315 Iridium Communications, Inc. 7.00% cv. pfd. 3,770 381,948 Total convertible preferred stocks (cost $1,457,405) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $383,000 $419,385 Total convertible bonds and notes (cost $383,000) SHORT-TERM INVESTMENTS (4.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (AFF) (d) 6,141,200 $6,141,200 Putnam Short Term Investment Fund 0.51% (AFF) 5,153,633 5,153,633 Total short-term investments (cost $11,294,833) TOTAL INVESTMENTS Total investments (cost $219,704,031) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $256,099,888. (b) The aggregate identified cost on a tax basis is $221,316,764, resulting in gross unrealized appreciation and depreciation of $48,561,063 and $7,401,128, respectively, or net unrealized appreciation of $41,159,935. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $37,478, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $21,605,371 $21,605,371 $462 $— Putnam Cash Collateral Pool, LLC** 4,381,450 34,310,329 32,550,579 20,716 6,141,200 Putnam Short Term Investment Fund**** 3,851,702 71,013,490 69,711,559 13,635 5,153,633 Totals * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,141,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $6,080,279. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $29,756,094 $— $37,478 Consumer staples 20,455,125 — — Energy 18,407,682 — — Financials 41,821,220 — — Health care 37,929,147 — — Industrials 22,688,281 — — Information technology 56,466,050 — — Materials 5,959,803 — — Real estate 4,080,494 — — Telecommunication services 6,817,395 — — Utilities 4,909,298 — — Total common stocks — Convertible bonds and notes — 419,385 — Convertible preferred stocks — 1,434,414 — Short-term investments 5,153,633 6,141,200 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
